Citation Nr: 0005785	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for mechanical low back pain with disc disease, L4-L5. 

2.  Entitlement to an initial rating in excess of 0 percent 
for defective hearing, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to May 
1995.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected mechanical low back pain with disc 
disease, L4-L5 level, is manifested by some limitation of 
motion without neurological or significant symptoms. 

3.  Hearing loss in the right ear is assessed at Level I.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for mechanical low back pain with disc disease, L4-L5 
level, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes 5293, 5295 (1999).  
2.  The criteria for a compensable rating for defective 
hearing, right ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Factual Background

The veteran retired from active service in May 1995 and 
claimed service connection for a back condition and right 
hearing loss.  Service medical records include complaints of 
low back pain beginning in 1986, and cochlear pathology of 
the right ear with hearing loss.

During a July 1995 VA orthopedic examination the veteran 
complained of low back pain.  She wore a corset that helped 
her markedly with her low back pain and used a transcutaneous 
electro-nerve stimulator (TENS) unit in the past.  She 
remarked that she was having a great day on the day of the 
examination.  Objective examination revealed flexion to 85 
degrees, extension to 30 degrees, lateral bending to 30 
degrees and rotation to 90 degrees, all without difficulty.  
Palpable tenderness was noted in the mid-lumbosacral region 
and some mild paraspinal muscle tenderness was elicited, more 
on the left than the right.  Straight leg raising was 
negative.  Reflexes were symmetric and the sensation 
examination was normal throughout.  The impression was 
mechanical low back pain without radicular pain at that time 
and that the veteran was very functional.  

Relying on the examination report, an August 1995 rating 
decision granted service connection and a 10 percent 
evaluation for the veteran's mechanical low back pain with 
disc disease, L4-L5 level effective June 1, 1995, the day 
after the veteran's retirement from active service.  The 
veteran appealed the evaluation.  

A July 1995 VA X-ray revealed narrowing of the L4-L5 disc 
space.  The radiologist's impression was narrowing at the L4-
L5 disc space with sclerosis of the vertebral bodies.  

A September 1995 VA audiological examination revealed pure 
tone thresholds, in decibels, of:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
20
25
40
60
36

Speech recognition ability was 96 percent.

An October 1995 rating decision established service 
connection for right hearing loss with a noncompensable 
evaluation.  The veteran appealed the evaluation.

During her personal hearing in January 1996, the veteran 
testified that she experienced stiffness and a pain that shot 
down her buttocks into her thigh.  The pain was evident much 
of the time.  It had not caused her to miss work recently, 
but had in the past.  Her current employer had made 
concessions for her back.  She incurred the radiating pain 
whenever she moved the wrong way or picked something up.  
Bending and lifting were very much restricted.  She could 
walk without having back pain or aggravating her disability 
but that have pain when the walk was over.  She could not 
handle prolonged standing or sitting.  The military issued 
her a back brace.  Sometimes an attack of pain was so bad 
that she was unable to walk.  At those times she took muscle 
relaxants and stayed off her feet for several days.  Doctors 
have told her that her back will not get any better and that 
fusion was presented as a great possibility down the road.  
Regarding the veteran's right hearing loss, she testified 
that she notices it most when there is more than one voice, 
like in a crowd or there is a radio or something in the 
background.  She had difficulty hearing high-pitched tones 
and trouble listening to music at times.  A hearing aid was 
prescribed for her in 1990 or 1991 that helped at work and 
corrected her hearing.  She interacted with people whose 
voices were in several different ranges.  She had to ask 
people to repeat themselves.  She did not have problems on 
the job if she used her hearing aid.  

A March 1996 rating decision increased the evaluation to 20 
percent effective June 1, 1995, the day after the veteran's 
retirement from active service.  

During a May 1997 VA orthopedic examination the veteran 
related that her symptoms had gotten much better since she 
retired in 1995.  She had no pain on the day of the 
examination.  She stated that when she did have pain now it 
was from prolonged sitting or standing and that it very 
rarely went into her legs.  Objective examination revealed 
flexion to 45 degrees, extension to 20 degrees and lateral 
bending to 20 degrees symmetrically, all without difficulty.  
Straight leg raising was negative bilaterally.  Motor 
strength was 5/5 and deep tendon reflexes were symmetrical.  
X-rays revealed degenerative narrowing at the L4-L5 
interspace.  The impression was chronic low back pain from 
degenerative disc disease without neurological dysfunction or 
significant symptoms.  

During a May 1997 VA examination the veteran's puretone 
thresholds were:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
15
20
40
60
34

Speech  recognition ability was 100 percent.

During her October 1999 VA orthopedic examination the veteran 
reported that her back pain was minimal, much less than 
during strenuous activity.  She did not have any 
radiculopathy.  The examination revealed full strength and 
sensation throughout except for one toe that was had had a 
recent bunionectomy.  The veteran was tender to minimal touch 
at the L4-L5 level.  The examiner stated that no worsening of 
the symptoms was observed and that they appeared to have 
stabilized.  X-ray findings revealed degenerative joint 
disease and degenerative disc disease at L4-5.

In October 1999 the pure tone thresholds were:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
20
25
50
60
39

Speech recognition ability was 100 percent.

A November 1999 rating decision continued the current 
evaluations.

Analysis

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

It has been held that, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet App 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mechanical Low Back Pain with Disc Disease, L4-L5 Level

The veteran's mechanical low back pain with disc disease, L4-
L5 level, is evaluated as 20 percent disabling under 
Diagnostic Code 5293.

Under Diagnostic Code 5293 , severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (1999).

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1999).

Lumbosacral strain, severe, manifested by listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion a 10 percent 
rating is warranted.  For lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is for 
assignment.  Diagnostic Code 5295 (1999).

The Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any functional loss the 
veteran may have sustained by virtue of weakness or pain on 
use or motion as described in C.F.R. §§ 4.40, 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The VA has determined 
that intervertebral disc syndrome involves loss of range of 
motion.  Therefore 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another Diagnostic 
Code.  VAOGCPREC 36-97 (December 1997).

The May 1997 examination report reveals that the veteran felt 
that her symptoms had lessened since 1995, especially in that 
her pain only very rarely radiated anymore and that it 
occurred only after prolonged sitting or standing.  No 
difficulty was noted during the range of motion testing and 
the examiner felt that the veteran's symptoms were not 
significant.  In October 1999 the examiner found that the 
symptoms had not worsened, but had stabilized.  There is no 
medical evidence of any increased limitation of function.

The record is negative for severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
necessary a 40 percent evaluation under Diagnostic Code 5293.  
A higher evaluation is not warranted under Diagnostic Code 
5292 because the limitation of motion of the lumbar spine is 
not severe.  The record does not disclose listing of the 
whole spine, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, to warrant a 40 percent evaluation under 
Diagnostic Code 5295.

As noted above, during the most recent VA examination the 
veteran reported that her pain had decreased, occurs only 
after prolonged sitting or standing and no longer radiates.  
There is no objective medical evidence that pain limited her 
lumbosacral range of motion.  The Board finds these symptoms 
insufficient to support a compensable disability rating based 
on functional loss under DeLuca and 38 C.F.R. §§ 4.40 and 
4.45.  Accordingly, the Board finds that the preponderance of 
the evidence is against an increased disability rating for 
mechanical low back pain with disc disease, L4-L5 level.

The medical evidence of record does not indicate that the 
veteran's back disability was more severe at any time during 
the pendency of her current appeal.  The medical evidence 
does not show that her back disability was more severely 
disabling than the level of impairment reflected in the most 
recent VA compensation examination.  Therefore, the evidence 
does not indicate that a staged rating is warranted in this 
claim.  Fenderson.

Defective Hearing, Right Ear

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for diseases of 
the ear and other sense organs, effective June 10, 1999.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  The Board notes that a comparison 
between each version of the regulations applicable to the 
evaluation of hearing loss finds no substantive changes, so 
neither version is more favorable to the veteran.

Evaluations of defective hearing range from noncompensable to 
100 percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service- connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86.

The four-frequency puretone average during the October 1999 
examination was 39 decibels in the right ear.  Speech 
audiometry revealed speech recognition of 100 percent in the 
right ear.  This is evaluated as level I hearing loss in the 
right ear.  38 C.F.R. §§ 4.85, Table VI, 4.87.  If impaired 
hearing is service-connected in only one ear, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).  Level I 
hearing loss in the right ear combined with no service-
connected hearing loss in the left ear is rated as 
noncompensably (0 percent) disabling.  38 C.F.R. §§ 4.85, 
Table VI, Diagnostic Code 6100.

The October 1999 VA examination was chosen for the foregoing 
analysis because it was the most recent VA examination of 
record.  The Board notes that the results of the September 
1995 and May 1997 VA examinations would also warrant only a 
noncompensable (0 percent) rating for the veteran's right 
hearing loss.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected bilateral hearing loss.  38 C.F.R. § 
3.321(b).  The Board notes that at the January 1996 RO 
hearing the veteran stated she did not have problems at work 
if she used her hearing aid.  She did not testify that she 
had lost any time from work due to her right hearing loss.  
The Board further notes that there is no evidence in the 
claims file of frequent periods of hospitalization for right 
hearing loss.  However, there is nothing to show that these 
problems have created marked interference with employment.  
Accordingly, the Board finds that this case does not warrant 
extraschedular consideration.  38 C.F.R. § 3.321(b).

The Board has considered the veteran's representative's 
request for "special consideration under 38 C.F.R. § 4.3" 
regarding the hearing loss.  However, the disability ratings 
for hearing loss are determined by mechanical application of 
the rating schedule to the numeric designations determined 
upon audiometry testing.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The Board is bound by VA regulations to rate 
service connected hearing loss in this manner and therefore 
cannot offer consideration other than under the schedule or 
the extra-schedular provisions discussed above.  The 
preponderance of the evidence is against an increased 
(compensable) rating for the veteran's defective hearing, 
right ear.  Therefore the claim must be denied.

The Board has carefully reviewed the entire record in this 
case regarding both disabilities; however, the Board does not 
find the evidence to be so evenly balanced that there is any 
doubt as to any material issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
mechanical low back pain with disc disease, L4-L5 level, is 
denied. 

Entitlement to an initial rating in excess of 0 percent for 
right hearing loss is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

